Citation Nr: 1752576	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-32 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder (previously claimed as schizoaffective disorder, a nervous disorder, bipolar disorder, depression, and PTSD) and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1978 to May 1978 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2011 rating decisions from the Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona and Albuquerque, New Mexico.  Current jurisdiction of the claim is with the RO in New Orleans, Louisiana.  

The Veteran requested a videoconference hearing before the Board in her November 2012 substantive appeal, via a VA Form 9, but failed to report for the hearing without any indication of good cause for her failure to appear.  Neither the Veteran nor her representative has expressed a desire to reschedule that hearing or have provided good cause why the hearing should be rescheduled.  Thus, the Board will proceed to adjudicate the claim.  

As discussed below, the last final decision regarding service connection for an acquired psychiatric disorder was in April 2004 when the Board denied the claim.  After the Board denied the Veteran's request to reopen her claim for service connection for an acquired psychiatric disorder, the Veteran submitted a new request to reopen the claim in October 2004 and also filed a claim for service connection for PTSD in September 2005.  The RO issued a rating decision in June 2008 that reopened the claim for "schizoaffective disorder" and "an acquired psychiatric disorder, to include bipolar disorder" in June 2008, but then denied service connection.  The June 2008 rating decision did not address PTSD specifically.  The Veteran filed a notice of disagreement in July 2008.  Of note, the RO did not issue a statement of the case regarding any acquired psychiatric disorder until October 2012.  

The RO then issued a second rating decision regarding service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar disorder 

and PTSD in September 2011.  The Veteran again filed a notice of disagreement in August 2012, and the RO issued a statement of the case in October 2012.  The Veteran filed a timely substantive appeal, via a VA Form 9, in November 2012.  

The Veteran has claimed entitlement to service connection for schizoaffective disorder, a nervous disorder, PTSD, depression, and bipolar disorder in the past.  As reflected on the title page of this decision, the Board recharacterizes the Veteran's claim for service connection to include any current acquired psychiatric disorder, however diagnosed, and remands the claim for further development.    See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).  

Finally, the Veteran has requested that her claim be advanced on the docket.  See October 2017 correspondence.  As the Veteran's appeal has already reached the Board in docket order, the question of advancing on the docket is moot.

The issue of service connection for an acquired psychiatric disorder, to include schizoaffective disorder, a nervous disorder, PTSD, depression, and bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2004 decision, the Board denied the Veteran's request to reopen her service connection claim for an acquired psychiatric disorder.  The Veteran did not submit a motion for reconsideration of the April 2004 decision and did not timely appeal that decision.

2.  The new evidence received since the April 2004 final Board decision raises a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder.  

CONCLUSIONS OF LAW

1.  The April 2004 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 
38 C.F.R. § 20.1100 (2017).

2.  Evidence received since the last final decision is new and material and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  To the extent that the request to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is granted, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Petition to Reopen Service Connection for an Acquired Psychiatric Disorder 

The Veteran seeks to reopen a previously denied service connection claim for an acquired psychiatric disorder, however diagnosed.  

To reopen a claim, new and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

In this case, the Board's April 2004 denial was based on the evidence provided by the Veteran was new but not material to show that her pre-existing psychiatric disorder was aggravated during service.  See also June 1986 Board decision.  The evidence before the Board in April 2004 included the Veteran's service treatment records, VA treatment records, private treatment records, numerous statements from the Veteran, and the previous denials by the Board in June 1986 and December 1988.  The Veteran did not file a motion for reconsideration of the decision, nor was such reconsideration ordered by the Chairman of the Board.  The Veteran also did not appeal the claim to the Court within the prescribed period of time.  Accordingly, the April 2004 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The evidence received since the April 2004 Board decision pertinent the claim at hand includes a May 2004 VA treatment note that shows the Veteran reported experiencing sexual harassment during military service, a September 2005 claim for PTSD, and a January 2011 statement identifying in-service events that aggravated her pre-existing psychiatric disorder and identifying in-service stressors related to her claim for PTSD.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for an acquired psychiatric disorder, to include schizoaffective disorder, a nervous disorder, bipolar disorder, depression, PTSD, or however diagnosed. 

The Veteran's claim for service connection for an acquired psychiatric disorder is reopened and is remanded for further development.  


ORDER

New and material evidence having been received, the service connection claim for a an acquired psychiatric disorder, to include schizoaffective disorder, a nervous disorder, bipolar disorder, depression, PTSD, or however diagnosed, is reopened.  To this extent only, the appeal is granted. 

REMAND

The service connection claim for an acquired psychiatric disorder is now reopened.  For the reasons expressed below, the Board finds that additional development is necessary prior to analyzing the merits of the claim. 

Although VA treatment records dated May 2004 show the Veteran reported being "sexually harassed" during service, it does not appear the Veteran was provided the heightened VCAA notice required when a Veteran's stressor may be related to military sexual trauma or a personal assault.  The RO should send the Veteran the appropriate VCAA notice and request the Veteran identify what event(s) she experienced during service as sexual harassment or personal assault.  If the Veteran responds, the RO should attempt to verify the named stressor(s).  

Additionally, the Veteran should be afforded a VA examination to determine if her newly named in-service events aggravated the pre-existing acquired psychiatric disorder during service.  The Board, in an June 1986 Board decision, found clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted service and was not aggravated during service.  

Accordingly, the case is REMANDED for the following action:

1.  Send an appropriate PTSD stressor development letter to the Veteran, specifically requesting clarification of whether she experienced any event she considers a military sexual trauma or personal assault during service (See May 2004 VA treatment records).  Based on her response, develop the claimed stressors.  Thereafter, make a specific determination whether any stressor has been verified. 

Ensure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the criteria necessary to substantiate a service connection claim for PTSD based on a personal assault or military sexual assault.  A copy of the letter shall be sent to the Veteran's representative and noted in the claims file.

2.  After giving the Veteran a reasonable amount of time to respond to the above, review the file and attempt to verify the Veteran's alleged in-service stressors to the extent possible.

If the Veteran indicates the existence of any alternative sources of evidence or the AOJ determines that such sources may exist, request any potentially relevant documents from the appropriate source(s).

3.  After the above-development has been completed and regardless of whether any of the stressors has been verified, provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability, to include schizoaffective disorder, a nervous disorder, bipolar disorder, depression, and PTSD.  The claims folder and a copy of this remand will be available to the examiner.  All appropriate diagnostic tests should be conducted.  

After reviewing the claims file and interviewing the Veteran, the examiner is asked to:

(a)  Identify all acquired psychiatric disability(s) found to be present since the filing of the claim, to include a schizoaffective disorder, a nervous disorder, bipolar disorder, depression, and PTSD.

(b)  If the Veteran meets the criteria for a diagnosis of PTSD, specify the stressor(s) that provide the basis of the diagnosis. 

If it is determined that the Veteran experienced a personal assault or military sexual assault in service, identify any supportive evidence of behavioral changes or other markers in the record that, in the opinion of the examiner, represent signs, events, or circumstances indicating that a personal assault likely occurred.

(c)  Regardless of whether or not PTSD is diagnosed, identify each current diagnosis that clearly and unmistakable preexisted service.  Provide a thorough rationale for all conclusions.  

(d)  For each current diagnosis that clearly and unmistakable preexisted service, determine whether the disability was clearly and unmistakably not aggravated during service.  Provide a thorough rationale for all conclusions.

(e)  Regardless of whether or not PTSD is diagnosed, for any current disability(s) that the examiner determines did not preexist service or any current disability(s) that the examiner determines preexisted service but were not aggravated during service, provide an opinion as to whether any current psychiatric disability had its clinical onset during active service or is otherwise related to it. 

*Reconcile the opinion with the following reported stressors:  Being sexually harassed in service, being told to stand in front of a fast approaching truck, being required to complete tasks in risky maneuvers, to take her hat off in the rain, to take one route she perceived to be more dangerous that another route, etc.  

*The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

4.  After completing the above action, the service connection claim for an acquired psychiatric disability, to include schizoaffective disorder, a nervous disorder, bipolar disorder, depression, and PTSD, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative and they should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


